DETAILED ACTION
	Claims 14-26 are pending. Applicant has amended the claims to depend from new claim 26, thereby altering the scope of the entire claim set. As such the following action is FINAL based on amendment.

Priority
The instant application, filed December 7, 2018 is a continuation of 14/349,188, filed
April 2, 2014, now abandoned and having 1 RCE-type filing therein. 14/349,188 is a national stage entry of PCT/EP2012/069514, with an International Filing Date of October 3/2012.
PCT/EP2012/0695 14 claims Priority from Provisional Application 61/542,860, filed October 4,
2011 claims foreign priority to 11306272.3, and filed October 3, 2011.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on July 12, 2021 and September 16, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 14-26 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Jenuwein et al. US 2003/0157532 A1 published August 21, 2003.
Claim 26 is directed towards a method for screening a drug for the treatment of a Th2-mediated disease with an agent selective for SUV39H1 inhibition identified by:
a) contacting a SUV39H1 with a test substance, and measuring the level of methylation of anamino acid of histone H3,
b) contacting a second Histone H3 lysine 9 (H3K9) histone methyl transferase with the test substance, and measuring the level of methylation of an amino acid of histone H3, and
selecting as said drug a test substance that preferentially inhibits SUV39H1 compared to the second H3K9 histone methyl transferase.
Claim 26 requires the contacting/measuring of a compound for activity on SUV39H1 and a second Histone H3 lysine 9 (H3K9) histone methyl transferase. The preamble of the claim doesn’t require any method steps or structure, and the “selecting” step is simply a statement of intend to inform the public as to why one would be testing the drug.
Jenuwein teaches in claims 1-5 the testing of a compound for activity on SUV39H1 and SUV39H2.
“1. A method for identifying a compound that alters higher order chromatin dependent chromosome stability in mitosis and meiosis, said method comprising incubating a substrate for a methyltransferase, in the presence of a methyl donor, with a methyltransferase with Suv39h-like 
2. The method of claim 1, wherein the methyltransferase with Suv39h-like activity methylates histone H3 at lysine 9.
3. The method of claim 2, wherein the methyltransferase with Suv39h-like activity is murine Suv39h1 or human SUV39H1.
4. The method of claim 2, wherein the methyltransferase with Suv39h-like activity is murine Suv39h2 or human SUV39H2.
5. The method of any one of claims 1 to 4, wherein the substrate is histone H3 or an N-terminal fragment thereof that contains the methylation site at lysine 9.”
Claims 14-26 are anticipated. Note the claims which specify a disease in which the drug is tested for doesn’t change the physical steps of the claims or the structure of the claims. These claims simply inform the “intended use” of the drug being tested.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629